United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       February 14, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 06-10437
                            Summary Calendar


                        UNITED STATES OF AMERICA

                                                        Plaintiff-Appellee,

                                 versus

                   MOISES LOPEZ, also known as Moy,

                                                    Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 3:05-CR-30-2
                          --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Moises Lopez appeals the sentence imposed following his guilty

plea conviction of possession with intent to distribute pure

methamphetamine    in   violation   of    21   U.S.C.     §   841(a)(1)      and

(b)(1)(A).

     Lopez argues that the district court erred by increasing his

sentence based on facts not alleged in the indictment or found by

the jury, in contravention of United States v. Booker, 543 U.S. 220

(2005), and in violation of his Sixth Amendment rights.                    This

argument lacks merit.       By rendering the Sentencing Guidelines

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
advisory only, Booker eliminated the Sixth Amendment concerns that

prohibited a sentencing judge from finding all facts relevant to

sentencing.   United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005); United States v. Alonzo,

435 F.3d 551, 552-54 (5th Cir. 2006).

     Lopez argues that the district court erred when it denied him

an acceptance of responsibility adjustment pursuant to U.S.S.G.

§ 3E1.1.   The record shows that the district court’s ruling, based

on Lopez’s denial of relevant conduct and his attempt to minimize

his involvement in the offense, is not without foundation.       See

United States v. Brace, 145 F.3d 247, 264 (5th Cir. 1998) (en

banc). The district court therefore did not reversibly err when it

denied Lopez an acceptance of responsibility adjustment.         See

United States v. Flucas, 99 F.3d 177, 180 (5th Cir. 1996).

     Lopez argues that the district court erred in denying him a

“safety valve” reduction pursuant to 18 U.S.C. § 3553(f) and

U.S.S.G. § 5C1.2.     The district court, relying on information

contained in the presentence investigation report (PSR), found that

Lopez had a leadership role in the offense.   Lopez has not rebutted

the presumed reliability of the information contained in the PSR.

As a leader of the offense, Lopez was ineligible for the safety

valve reduction.    See § 3553(f)(4); § 5C1.2(a)(4).   Lopez has not

shown that the district court clearly erred in denying the safety

valve reduction.    See United States v. Treft, 447 F.3d 421, 426

(5th Cir.), cert. denied, 127 S. Ct. 555 (2006.

                                  2
     Finally, Lopez argues that his sentence at the bottom of the

applicable advisory sentencing guideline range is unreasonable

under § 3553(a) because it was greater than necessary to achieve

the goals of sentencing.   The record shows that the district court

considered the sentencing factors set forth at § 3553(a).   Lopez’s

disagreement with the Sentencing Commission’s assessment of the

seriousness of his offense does not establish that his sentence was

unreasonable.    See Alonzo, 435 F.3d at 554.

     AFFIRMED.




                                  3